T0 QUESTION 1: May a member of the Oklahoma Bar Association who is also a periodic part-time judge who acts on a "fill-in" basis for no compensation in a municipality, act as attorney of record for a council member of that municipality in an election contest alleging irregularities filed in District Court?
11 WE ANSWER: YES.
12 CODE PROVISIONS:
Application of the Code of Judicial Conduct
D. Periodic Part-Time Judge. A periodic part-time judge is a municipal judge who serves on a continuing or periodic basis but is permitted by law to devote time to some other profession or cccupation and whose compensation for that reason is less than that of a full-time judge.
(1) A periodic part-time judge is not required to comply ... (b) at any time, with sections ... 4G....
Canon 4G: A judge shall not practice law.
13 It is clear that the Canons make a distinction for part-time judges since they ordinarily would need other income for their livelihood. It is noted that the part-time judge involved in this question fills in without compensation. Obviously it would be almost impossible to find qualified attorneys to fill in as judges if they were prohibited from prac*898ticing law; this would of course, deprive the municipal court of a valuable asset.
[ 4 We should point out that subparagraph 2 of paragraph D of Application of the Code of Judicial Conduct provides that the periodic part-time judge shall not practice law in the Court on which the judge serves and should not act as a lawyer in a proceeding in which the judge has served as a judge or in any other proceeding related thereto. In the question submitted to the panel, the judge is representing a client in District Court. The irregularities in an election contest never come up in municipal court.
5 /s/ Robert L. Bailey ROBERT L. BAILEY, Chairman
T6 /s/ Robert A. Layden ROBERT A. LAYDEN, Vice-Chairman
T7 /s/ Milton C. Craig MILTON C. CRAIG, Secretary